DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,725,400 to Gamo et al..
In at least a First Embodiment, Gamo et al. teach:
(claim 1)	A linking mechanism for a toner cartridge, comprising: 
a cover (7) having an accommodating space for disposing a toner cylinder (2); 
a horizontal sliding portion (4), wherein the horizontal sliding portion is horizontally slidden when the toner cartridge is installed or disassembled, and is slidably connected to the cover;  

a cover body (3), having a hollow tunnel portion (31) for connecting to the toner cylinder, and the tilt sliding portion slidably connected to the cover body (col. 12 lines 47-50),
wherein the tilt sliding portion comprises at least one first engaging structure (30b), the horizontal sliding portion comprises at least one second engaging structure (4f) slidably connected to the at least one first engaging structure, and the tilt sliding portion moves relatively to the horizontal sliding portion during an operation of the linking mechanism (col. 16 lines 54-57).
(claim 5)	The linking mechanism for the toner cartridge of claim 1, wherein the cover body comprises a track structure (3b) disposed on a top of an outer side of the cover body (Fig.7a).  
(claim 6)	The linking mechanism for the toner cartridge of claim 5, wherein the tilt sliding portion (30) further comprises: a sliding structure (30a, Fig.12) slidably connected to the track structure of the cover body (col. 14 lines 60-63).  
(claim 7)	The linking mechanism for the toner cartridge of claim 5, further comprising: a transmission module (8, Fig.4a) disposed on an outer side of the cover for linking the horizontal sliding portion (4) horizontally slidden (col. 17 lines 26-29).  
(claim 8)	The linking mechanism for the toner cartridge of claim 7, wherein the horizontal sliding portion comprises at least one first abutting member (4b), the transmission module comprises at least one second abutting member (8a), and the at least one first abutting member is corresponding to the at 3least one second abutting member (col. 16 lines 7-12).  
(claim 9)	The linking mechanism for the toner cartridge of claim 7, wherein the transmission module comprises a track main body (8e), and a sliding sheet (32) of the cover body is engaged with the track main body of the transmission module (col. 14 lines 40-47). (Since upper and lower flange portion are integrally provided in the cover 7, it is interpreted that the lower flange portion 39 is engaged with insertion guide 8e via guide grove 7a.)
(claim 10)	The linking mechanism for the toner cartridge of claim 7, wherein the transmission module further comprises at least one transmission member (11) connected to the tilt sliding portion (30), and the at least one transmission member is linked to vertically move via the tilt sliding portion (Fig.15).

In at  least a Third Embodiment, Gamo et al. teach:
(claim 1)	A linking mechanism for a toner cartridge, comprising: 
a cover (3b) having an accommodating space for disposing a toner cylinder (2); 
a horizontal sliding portion (45), wherein the horizontal sliding portion is horizontally slidden when the toner cartridge is installed or disassembled, and is slidably connected to the cover;  
a tilt sliding portion (30b), wherein when the horizontal sliding portion is slidden, the tilt sliding portion is driven to rise or decline directly by the horizontal sliding portion (Fig.25); and 
a cover body (7A, Fig. 27), having a hollow tunnel portion for connecting to the toner cylinder, and the tilt sliding portion slidably connected to the cover body (Fig. 28a; col. 24 lines 21-36),
wherein the tilt sliding portion comprises at least one first engaging structure (30Bc), the horizontal sliding portion comprises at least one second engaging structure (45b) slidably connected to the at least one first engaging structure, and the tilt sliding portion moves relatively to the horizontal sliding portion during an operation of the linking mechanism (Fig. 24a; col. 24 lines 9-13).
(claim 3)	The linking mechanism for the toner cartridge of claim 1, wherein the cover comprises: at least one track (3k, Fig.23) disposed on the cover .  
(claim 4)	The linking mechanism for the toner cartridge of claim 3, wherein the horizontal sliding portion further comprises: at least one slideway portion (45a) slidably disposed on the at least one track (col. 24 lines 24-26).  

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive. 
Applicant argues Gamo  fails to teach the limitations of claim 1 because, “the shutter sliding portion 30b of each of the lifting portions 30 is not physically connected to each of the shutter inclined portions 4f of the shutter 4, and the shutter sliding portion 30b is not engaged with each of the shutter inclined portions 4f”.  Applicant then asserts, “In particular, the shutter sliding portion 30b slides relative to each of the shutter inclined portions 4f”.  
First, it is noted that the features upon which applicant relies (i.e., physically connected, engaged with) are not recited in the rejected claim(s).  All the claim requires is relative sliding motion (i.e., moves relatively, slidably connected), which is well supported by Gamo. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Secondly, by Applicant’s own admission, the shutter sliding portion 30b slides relative to the shutter incline portion 4f, therefore anticipating the limitations “the at least one second engaging structure is slidably connected to the at least one first engaging structure" and “the tilt sliding portion moves relatively to the horizontal sliding portion”.

Further, Applicant argues Gamo  fails to teach the limitations of claim 1 because, “the contact surface 30Bc of the lifting portions 30B is not engaged with each of the arms 45b of the lifting operation arm portion 45”.  Applicant then asserts, “In particular, the arms 45b are abutted to the contact surface 30Bc”.  
First, it is noted that the features upon which applicant relies (i.e., engaged with) are not recited in the rejected claim(s).  All the claim requires is relative sliding motion (i.e., moves relatively, slidably connected), which is well supported by Gamo. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Secondly, by Applicant’s own admission, the arms 45b are abutted to the contact surface 30Bc, are therefore interpreted as “slidably connected”, as shown in figures 24 and 25.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/Primary Examiner, Art Unit 2852